UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7344


ROY STEVE DAVIS,

                  Petitioner - Appellant,

             v.

JOE DRIVER,

                  Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:06-cv-00111-FPS-JES)


Submitted:    October 15, 2009              Decided:   October 22, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy Steve Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roy   Steve    Davis,   a       federal   inmate,      appeals    the

district    court’s   order   and   judgment      adopting       the   magistrate

judge’s    recommendations    and   dismissing        his   28   U.S.C.   § 2241

(2006) habeas corpus petition.          We have reviewed the record and

the district court’s opinion and affirm for the reasons cited by

the district court.       See Davis v. Driver, No. 5:06-cv-00111-FPS-

JES (N.D.W. Va. June 18, 2009).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                        2